Case: 21-30140     Document: 00516377951         Page: 1     Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     June 30, 2022
                                  No. 21-30140
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Keith Smeaton,

                                                           Plaintiff—Appellant,

                                       versus

   Alan Nelson; Ron Sanders; Warden Federal Detention
   Center Oakdale; William H. Furnia; David Westberg;
   Edward Moss; Charles A. Weigand, III; H. S. Ott; David
   Johnston; Thomas Hetrick; Norman Carlson; Foy;
   Steven Martin; Joseph Williams; United States
   Immigration and Customs Enforcement,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 2:86-CV-3333


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30140        Document: 00516377951          Page: 2     Date Filed: 06/30/2022




                                      No. 21-30140


             Keith Smeaton, former federal prisoner # 75242-011, and a native and
   citizen of the United Kingdom, seeks review of the district court’s January
   22, 2021 denial of his “motion for reconsideration.” This motion concerned
   Smeaton’s objection to the entry on the district court docket sheet of our
   December 15, 2020 order dismissing one of Smeaton’s prior appeals for want
   of prosecution based on his failure to timely file a brief.
             Smeaton’s appellate briefing is nothing more than an attempt to
   challenge the district court’s April 2020 denial of postjudgment relief and to
   reargue the merits of his civil rights claims. While pro se briefs are liberally
   construed, see Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants
   must brief arguments in order to preserve them, Yohey v. Collins, 985 F.2d
   222, 224-25 (5th Cir. 1993). Smeaton’s failure to address the district court’s
   basis for denial of his motion for reconsideration, “without even the slightest
   identification of any error in [the court’s] legal analysis or its application to
   [his] suit . . . is the same as if he had not appealed that” order. Brinkmann v.
   Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
   Consequently, he has abandoned any challenge to the district court’s ruling.
   See id.
             Accordingly, the order of the district court is AFFIRMED.
   Smeaton’s motion for appointment of counsel on appeal is DENIED.